In an action to set aside a conveyance of real property and for incidental relief, plaintiff appeals from an order granting defendant’s motion to dismiss the complaint on the ground that it fails to state facts sufficient to constitute a cause of action, with leave to plaintiff to serve an amended complaint. Order affirmed, with $10 costs and disbursements; the amended complaint to be served within ten days after the entry of an order hereon. No opinion. Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ., concur.